UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 15-1507


JEFFREY   COHEN,   Sole   Shareholder     of   RB   Entertainment
Ventures, LLC,

                Plaintiff - Appellant,

          v.

GREGG S. BEALUK; JEFFREY MICELLI; MICHAEL J. JOHNSON; JOHN
TINSLEY; SEAN WRIGHT; MICHAEL ABRAM; PAVEL OLIVA,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Ellen L. Hollander, District Judge.
(1:15-cv-00470-ELH)


Submitted:   November 24, 2015             Decided:   December 4, 2015


Before WILKINSON and DUNCAN, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Jeffrey Cohen, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Jeffrey Cohen appeals the district court’s orders requiring

him to supplement his complaint and dismissing his civil action

for noncompliance with that order.              A plaintiff’s failure to

comply with a court order may warrant involuntary dismissal.

Fed. R. Civ. P. 41(b).          We review the dismissal of a complaint

under Rule 41(b) for abuse of discretion.               Ballard v. Carlson,

882 F.2d 93, 95-96 (4th Cir. 1989); see Davis v. Williams, 588
F.2d 69,   70   (4th   Cir.   1978)   (discussing    relevant   factors   to

consider in exercising discretion).           We have reviewed the record

and find no abuse of discretion.            Accordingly, we affirm for the

reasons stated by the district court.                 Cohen v. Bealuk, No.

1:15-cv-00470-ELH (D. Md. filed Mar. 13, 2015 & entered Mar. 16,

2015; filed & entered Apr. 2, 2015).               We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                                    AFFIRMED




                                        2